In this case it is admitted that the insured made misrepresentations and false statements, as to his past health, in his application for the insurance policy; and that the application was attached to and made a part of the policy. Therefore the only question before this court is whether such false statements were material representations. Or, in other words, did such statements substantially increase the risk on the policy as against the insurer? And "a material representation is one that would influence a prudent insurer in determining whether or not to accept the risk, or in fixing the amount of the premium in the event of such acceptance." EmpireLife Ins. Co. v. Jones, 14 Ga. App. 647 (2) (82 S.E. 62);Preston v. Nat. Life Ins. Co., 196 Ga. 217, 231
(26 S.E.2d, 439, 148 A.L.R. 897).
It is true that the question as to whether a false representation made by the insured in his application for a policy of insurance was a material representation should ordinarily be submitted to the jury, yet, "where the evidence as a whole excludes every reasonable inference but one, the court may so rule as a matter of law." Preston v. Nat. Life Ins.Co., supra, p. 237. See also, s. c., 68 Ga. App. 614
(23 S.E.2d, 526).
In my opinion, the undisputed evidence demanded a finding that the admittedly false statements, made by the applicant in his application for the policy of insurance, were material representations, in that they substantially increased the risk on the policy against the insurer. Therefore the verdict for the plaintiff was contrary to law and the evidence.